266 F.2d 695
105 U.S.App.D.C. 291
ROCK CREEK PLAZA, INC., Appellant,v.Julian H. ZIMMERMAN, Commissioner of Federal HousingAdministration, Appellee.
No. 14773.
United States Court of Appeals District of Columbia Circuit.
Argued April 15, 1959.Decided April 30, 1959.

Mr. Vincent J. Fuller, Washington, D.C., with whom Mr. Edward Bennett Williams, Washington, D.C., was on the brief, for appellant.
Mr. Carl Eardley, Atty., Dept. of Justice, of the bar of the Supreme Court of California, pro hac vice, by special leave of court, with whom Asst. Atty. General George C. Doub and Messrs. Oliver Gasch, U.S. Atty., and Alan S. Rosenthal, Atty., Dept. of Justice, were on the brief, for appellee.
Before PRETTYMAN, Chief Judge, and WASHINGTON and BASTIAN, Circuit judges.
PER CURIAM.


1
This action was instituted in the District Court by the Commissioner of the Federal Housing Administration (appellee) to obtain an injunction restraining the defendant (appellant), Rock Creek Plaza, Inc., from operating its project in the District of Columbia as a hotel; from renting any of the units of the project for any term less than one month until such time as the mortgage loan insured by the Federal Housing Administration had been paid and the insurance terminated; and from charging rent for any unit in excess of the monthly rental schedule approved by the Commissioner.


2
After an extensive trial, the District Court filed its opinion,1 findings of fact and conclusions of law, and judgment, granting the relief requested, and directing appellant to make all units of the project available for residential use on or before October 31, 1959.  This appeal followed.


3
An examination of the record discloses no error.  We construe the order as remaining in effect only so long as the appellant continues to enjoy the benefits of F.H.A. financing.


4
Affirmed.



1
 Mason v. Rock Creek Plaza, Inc., 164 F. Supp. 269 (D.D.C.1958), to which reference is made for the pertinent facts